Citation Nr: 1432511	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  14-12 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to February 22, 2007 for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION


The Veteran served on active duty from April 1963 to February 1967. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a January 2013 rating decision of the VA's Regional Office (RO) in St. Louis, Missouri, which granted the Veteran's claim for an increased rating for his service-connected PTSD, to the extent that it assigned a 50 percent rating, and which granted a TDIU, with an effective date of February 22, 2007.  The Veteran has appealed the issues of entitlement to a rating in excess of 50 percent for PTSD, and entitlement to an effective date prior to February 22, 2007 for a TDIU.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is shown to have been productive of symptoms that include depression, anxiety, sleep impairment, but not occupational and social impairment, with deficiencies in most areas.

2.  Prior to February 22, 2007, the Veteran's service-connected disabilities were herniated nucleus pulposus, L3, L4-L5, evaluated as 40 percent disabling, residual of a chip fracture, left ankle, evaluated as 0 percent disabling (noncompensable), and a forehead scar, evaluated as noncompensable: his combined rating was 40 percent.  

3.  Prior to February 22, 2007, factors warranting a referral for TDIU on an extraschedular basis were not present.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for an effective date earlier than February 22, 2007 for the award of a TDIU have not been met.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating - PTSD

The Veteran asserts that he is entitled to a rating in excess of 50 percent for his service-connected PTSD.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In August 2008, the RO granted service connection for PTSD, evaluated as 30 percent disabling, with an effective date for service connection of February 22, 2007.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105 (c) (West 2002 & Supp. 2013).  

In this regard, to the extent that the Veteran's representative has argued that an earlier effective date is warranted for service connection for PTSD, see Veteran's representative's letter, dated in February 2013, there was no allegation of clear and unmistakable error, and this issue has not been perfected for appeal.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006)( holding that there are no freestanding claims for an earlier effective date).

In a July 2012 Remand of the issue of entitlement to a TDIU (which was subsequently granted), the Board noted that the issue of entitlement to an increased rating for PTSD had been raised, and referred this issue to the RO for further action.  

In January 2013, the RO granted the Veteran's increased rating claim, to the extent that it assigned a 50 percent rating.  The RO assigned an effective date of February 22, 2007 for the 50 percent rating, which is commensurate with the effective date for service connection.  

In this regard, the Board notes that its July 2013 Remand did not specifically state where or how the increased rating issue had been raised.  There are no submissions which fulfill the criteria for a formal increased rating claim following the RO's August 2008 grant of service connection for PTSD; the Board presumably based its determination on the receipt of VA treatment reports, many which showed treatment for PTSD, dated between 2010 and 2012.  See 38 C.F.R. § 3.157 (2013).  As such, the RO's assignment of an effective date of February 22, 2007 for the 50 percent rating appears to have been in error.  See 38 C.F.R. § 3.400 (2013).  

In any event, it is important for the Veteran to understand that as this error was to the Veteran's benefit, the Board will analyze the evidence as of the date of service connection, i.e., February 22, 2007, and not reduce the evaluation or the effective date (the Board does not commonly reduce evaluations or effective dates de novo as our efforts are generally focused on determining whether a higher award may be granted in complex cases, such as this).  Notwithstanding, it is important for the Veteran to understand the facts of this case, for reasons which will be made clear below.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder consideration will be given to the frequency, severity, and duration of symptoms, the length of remissions and capacity for adjustment during that time.  The evaluation will be based on all the evidence of record and not solely an examiner's assessment of the level of disability.  38 C.F.R. § 4.126(a).  While social impairment is considered, a rating will not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. 

Under DC 9411, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994). 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

With regard to the history of the disability in issue, see 38 C.F.R. § 4.1 (2013), the Veteran's discharge (DD Form 214) shows that he served in Vietnam with the Air Force.  There was no treatment for psychiatric symptoms during service.  Following service, the Veteran received treatment for psychiatric symptoms for one day in June 1973, at which time he was afforded a diagnosis of character trait disorder.  Thereafter, he received no treatment for psychiatric symptoms until 2003.  Between January and February of 2007 (i.e., prior to the effective date for service connection), he was afforded diagnoses of PTSD, with GAF scores ranging between 55 and 60.  

The medical evidence includes VA progress notes, which show essentially ongoing treatment for PTSD since February 2007.  They tend to show the following: the Veteran complained of symptoms that included depression, and sleep impairment.  He repeatedly complained of anger and frustration related to setting interpersonal boundaries.  He had adequate grooming and hygiene, with essentially normal speech.  He denied hallucinations or delusions.  Thought processes were logical, goal-directed and without delusions, paranoia, obsessions or compulsions.  There was no suicidal or homicidal thought, ideation, or intent.  There were no signs of psychosis.  He was alert and oriented to person, place, and time.  Long term memory was intact.  He complained of short-term memory loss.  Insight and judgment were characterized as adequate, fair, unimpaired, or good.  Memory was intact.  His GAF scores tended to be 45 between February 2007 and July 2008; there was a score of 55 in August 2008; his scores were between 65 and 73 between April 2010 and October 2011; his scores tended to 60 thereafter, through June 2013 (with one score of 58 and 63, each).  

A statement from a VA counseling therapist, J.T.P., dated in June 2007, states that the Veteran has been a client of his since January 2007, that veterans who have stopped working tend to have their experiences of trauma escalate due to inactivity, that the Veteran sees a therapist and psychiatrist on a regular basis and that he expresses the motivation to change and is willing to work on the coping skills necessary to feel better.  

A VA PTSD examination report, dated in July 2008, shows that the examiner, a psychologist, indicated that the Veteran's claims file had been reviewed.  The report notes the following: the Veteran was on anti-anxiety medication, with no side effects.  He was receiving individual therapy with fair effectiveness.  He complained of symptoms that included depression on most days, that was moderate and chronic.  He also complained of insomnia, and that it took one to two hours to sleep, with waking up two to three times per night, and it took 1/2 to one hour to get back to sleep.  He reported "regular" nightmares and night sweats.  He reported being overanxious and getting frustrated with himself about six times a week, lasting two to three hours.  He complained of being distracted, having a short temper, and feeling "stressed out," with anxiety, depression, and anger.  The Veteran divorced in 1984 and had a good relationship with one son, intermittent contact with another son, and a daughter, and no contact with his youngest daughter.  He remarried in 1999 and the relationship had some problems.  His relationships with his siblings has been distant since his mother passed away, due to conflicts over the estate.  He reported having a lot of friends, whom he has known over 20 years and with whom he spends time weekly, which he enjoys.  He was not open to new relationships and avoided them.  He was involved in the American Legion and went there five times a week.  He did some fishing.  There was no history of suicide attempts, or violence or assaultiveness.  He was not working and had been on disability for about nine years due to a back disorder.  On examination, he was clean and casually dressed.  Speech was soft or whispered.  He was slow to warm up to the examiner, but became much more at ease as the exam progressed.  Affect was constricted.  He described his mood as frustrated.  Orientation was intact to person, time, and place.  Thought process was unremarkable.  There were no delusions.  For judgment, he understood the outcome of his behavior.  For insight, he understood that he had a problem.  There were no persistent hallucinations, no inappropriate behavior, or obsessive or ritualistic behavior.  There were no homicidal or suicidal thoughts. Impulse control was good.  There were no episodes of violence.  He was able to maintain minimum personal hygiene.  There were no effects on household chores, toileting, grooming, shopping, self-feeding, bathing, dressing and undressing, traveling, or driving.  He has back symptoms that prevented engaging in sports or exercise.  There were moderate effects on recreational activities, due to a decrease in interest.  Immediate, recent, and remote memory was normal.  The Veteran's symptoms were characterized as chronic, daily, and mild to moderate.  The Axis I diagnosis was chronic PTSD.  The Axis V diagnosis was a GAF score of 55.  The examiner stated that his GAF score reflects moderate difficulties in social functioning and moderate symptoms of depression and anxiety.  There were significant problems in family functioning due to his symptom, and there had been some periods of separation from his wife.  There was reduced reliability and productivity due to PTSD symptoms

A VA PTSD disability benefits questionnaire (DBQ), dated in November 2012, shows that the Veteran reported that he had been married since 1999, but that he was not close with his wife as they had frequent arguments.  He reported having a bad temper with verbal outbursts several times per week.  There were no episodes of violence.  He stated that he withdrew and isolated  quite a bit, and that he was estranged from his four children.  He talked to his five siblings occasionally and had recently visited several of them when he attended his high school reunion.  He was in the Color Guard at his American Legion post, where he had a handful of friends, whom he fished with.  He also fished with a neighbor, and was otherwise sociable with a couple of his neighbors.  He stated he had worked for a phone company for 32 years and that his retirement was unrelated to "PTSD issues per se."  He complained of a marked decrease in concentration, and more moderate difficulties with his memory, and marked difficulty following instructions.  He reported one angry "blow-up" when he couldn't get something done, moderate difficulties dealing with workplace stress, and mild difficulties related to reduced energy level.  The examiner stated that impairment in capacity for occupational functioning attributable to PTSD at the time of his last employment was in the low-moderate range, with no current findings to suggest this would presently be significantly worse.  The Veteran's most recent GAF score was characterized as being indicative of low-moderate symptoms and/or low-moderate occupational and social impairment.  The Veteran was noted to be taking Prazosin for nightmares.  There had been no suicide attempts, arrests, or assaults of others, since his last examination.  His symptoms included anxiety, depressed mood, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  

On examination, he was appropriately dressed and groomed.  He was grossly oriented to person, time, place, and situation.  Speech was spontaneous with normal clarity, rhythm, rate and volume.  His prevailing mood was anxious and depressed, with a moderate baseline level for his anxiety.  Insight was fair, but with limited appreciation of self-defeating patterns.  Judgment was unimpaired but compromised at times by frustration and impulsivity.  Memory was grossly intact, although there were complaints of an inefficient short-term memory; he recalled two of four words after five minutes.  He was able to calculate Serial 7s.  There were no hallucinations or delusions.  He was in contact with reality.  Thought flow was linear, without disorganization, blocking or derailment.  There was no suicidal or homicidal ideation, plan, or intent.  His basic activities of daily living were intact apart from some constriction in social and leisure activities.  He had sleep impairment, four hours per night.  The Axis I diagnosis was PTSD.  The Axis V diagnosis was a GAF score of 55.

The Board finds that a rating in excess of 50 percent is not warranted.  The Veteran's symptoms are not shown to be sufficiently severe to have resulted in occupational and social impairment, with deficiencies in most areas, and the Board has determined that the preponderance of the evidence shows that the Veteran's PTSD more closely resembles the criteria for not more than a 50 percent rating.  The findings as to the Veteran's speech, thought processes, insight, and judgment, are not shown to be sufficiently severe to warrant an increased evaluation.  

In this regard, his GAF scores up until July 2008 were primarily 45, which indicates serious symptoms.  However, the Board finds that when these scores are read in context with the findings in the medical evidence of record, that this evidence is insufficient to warrant a rating in excess of 50 percent.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (although a GAF score may be indicative of a certain level of occupational impairment, it is only one factor in determining an appellant's degree of disability).  This evidence shows that, in addition to the previously noted findings, the Veteran was quite active with his American Legion post where he went as often as five times a week and was a post commander for a period of time, and that he enjoyed fishing with friends.  

Furthermore, his GAF scores in his two VA examination reports, dated in July 2008 and November 2012, were unchanged (55), which indicates no more than moderate symptoms.  See QRDC DSM-IV.  As of April 2010, his GAF scores have primarily been in the range of 60 to 73, and this is evidence of transient, mild, or moderate symptoms.  Id.  The November 2012 VA examiner specifically stated that the Veteran's impairment in capacity for occupational functioning attributable to PTSD at the time of his last employment was in the low-moderate range, and that there were no current findings to suggest this would presently be significantly worse.  

Finally, while not outcome determinative, there is no evidence to show, for example only, obsessional rituals, speech intermittently illogical, obscure, or irrelevant, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation; neglect of personal appearance and hygiene.  38 C.F.R. § 4.130; Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) (38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas).  The Board therefore finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for an evaluation in excess of 50 percent under DC 9411.  See 38 C.F.R. § 4.7.

In deciding this claim, the Board acknowledges that the Veteran is competent to report symptoms of his psychiatric disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He is not, however, competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected psychiatric disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In deciding the Veteran's claim, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's evaluation should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased initial evaluation is warranted.  

Consideration has been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2011); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  An evaluation in excess of 50 percent is provided for certain manifestations of the service-connected PTSD, but the evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms, and the level of functioning.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.
 
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his disability has caused him to miss work, or has resulted in any hospitalizations during the time period on appeal.  The evidence indicates that the Veteran voluntarily retired in 1999.  The Board finds, therefore, that the Veteran's service-connected disability in issue does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

II.  Earlier Effective Date - TDIU

The Veteran asserts that he is entitled to an effective date prior to February 22, 2007 for his TDIU.  It is argued that the Veteran submitted his claim on March 28, 2006, and that, "[w]hile the Veteran did not meet the schedular criteria for TDIU on that date, he is entitled to extraschedular consideration of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b).  Accordingly, the Veteran's claim should be submitted to the Director of Compensation in order that a determination may be made regarding entitlement to TDIU back to March 28, 2006."  See Veteran's representative's letter, dated in February 2013.  

On August 8, 2005, the Veteran filed a claim for an increased rating for his service-connected spine disability, evaluated as 40 percent disabling.  

In February 2006, the RO inter alia denied the claim for a rating in excess of 40 percent.  The Veteran appealed, and in October 2010, the Board denied the claim.  

In the introduction to its decision, the Board stated that the issue of entitlement to a TDIU had been raised by the record, and the Board referred the TDIU issue to the RO for appropriate action (the case was before another Veterans Law Judge).  

In a Joint Motion, dated in November 2011, it was agreed that the Board should have taken jurisdiction over the TDIU issue and remanded it, rather than referring it to the RO in the introduction of its decision.  Citing Godfrey v. Brown, 7 Vet. App. 398, 409 (1995); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Joint Motion made clear that the Board's denial of the increased rating claim for the Veteran's spine was not being contested.  See also November 2011 Court Order (remanding only the TDIU issue, and dismissing "The appeal as to the remaining issue.").  

In July 2012, the Board remanded the TDIU issue for additional development.  In January 2013, the RO granted the TDIU claim, and assigned an effective date of February 22, 2007.  The Veteran has appealed the issue of entitlement to an earlier effective date for TDIU.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b). 

In January 2013, the RO increased the Veteran's rating for PTSD to 50 percent, with an effective date of February 22, 2007.  As a result of that increase, the Veteran's combined rating was elevated from 40 percent to 70 percent as of February 22, 2007, and as of that date he first met the schedular criteria for TDIU.  See 38 C.F.R. § 4.16(a).  

The RO's grant of TDIU was therefore based on the effective date of the increased rating for PTSD.  

Prior to February 22, 2007, his combined evaluation was 40 percent, and, as conceded by the Veteran's representative, the criteria for a schedular TDIU were not met.  Id.  Therefore, the only basis for the assignment of an effective date for TDIU prior to February 22, 2007 is on an extraschedular basis. 

The Veteran's representative argues that the claim should be referred to the Director, Compensation & Pension, because the evidence shows that the Veteran was unemployable due to his service-connected spine disability as of 1999.  

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.

However, being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001). 

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

Additionally, the Court has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) ... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16 ."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.  

Although the Board is precluded from initially assigning an extraschedular rating, the Board may review the adjudication of an extraschedular rating once the Director of the Compensation and Pension Service determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423 (2009); Floyd v. Brown, 9 Vet. App. 88 (1996).

Generally, the effective date of a claim for increase will be the day of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2013).  The effective date of an increase in compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date.  Otherwise, the effective date shall be the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2012); Harper v. Brown, 10 Vet. App. 125 (1997).

A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  

Because the Veteran filed his claim on August 8, 2005, the earliest possible effective date is one year prior to the date of receipt of his claim, or August 8, 2004.  38 C.F.R. § 3.400(o)(2) (2013).

As for the history of the Veteran's spine disability, the Veteran's service treatment records show that between October and November of 1965, he was treated for a compression fracture at L4 in a motor vehicle accident.  He was given a profile (light duty) through January 1966, and his December 1966 separation examination report noted that he had not required medical attention since his release from treatment.  Following service, a February 1972 VA report described his fracture deformity of L4 as "solidly healed without further loss of height over the interval" (i.e., since his last examination in March 1968).  He was briefly hospitalized for back pain in March 1977 and March 1979, and July 1982.  In August 1982, he underwent a lumbar laminectomy with excision of L3-4 disc fragment.  In September 1985, he was hospitalized for about four days for chest and back pain following playing volleyball.  The reports note, "It was felt that there was a significant functional overlay, but because of his previous surgery, we felt it best to rule out new pathology."  In October 1985, he was noted to be filling out disability forms for his phone company employer, to be "much improved," and to state that he wanted to return to his job "which is primarily desk work."  A March 1986 VA examination report contains a diagnosis of status post compression fracture of L4, and left L5 radiculopathy with multiple lesser bilateral reflex, motor and sensory deficits consistent with post-traumatic or post-surgical adhesive arachnoiditis.

There is no evidence of treatment for spine symptoms dated between 1986 and 2005.  A December 2005 VA spine examination report shows that the Veteran complained of worsening pain, and that he was not currently employed, and that he had last worked about four years before, as a handyman.  He reported having no history of falls.  On examination he had a normal gait without use of a cane or other assistive device.  He denied any true flare-ups, or additional loss of motion due to pain, fatigue, or repetitive motion.  On examination, flexion was to 30 degrees, with 5/5 strength  in the lower extremities, and grossly intact sensation.  An X-ray noted that there was no large disc herniation, and discogenic vertebral changes at L4-L5.  The diagnosis was chronic low back pain with degenerative disc disease, degenerative joint disease and abnormal X-rays.  

VA progress notes, dated between 2005 and 2007, overwhelmingly pertain to treatment for psychiatric symptoms.  They show that the Veteran reported that he had worked for a phone company for no less than 30 years.  A January 2007 report shows that he reported that he was retired, and that he had received a lump-sum payment.  He reported enjoying fishing and golf, although he had no free time.  

In a report, dated in May 2012, C.B., M.Ed., states that she had reviewed the Veteran's claims file.  She states the following: the Veteran's last official work was in September 1999, when he took an "age 55 retirement package" from his employer, a phone company, for whom he had worked for 30 years.  Initially he worked as a toll technician, and later as a test center technician.  The latter position was indoors and was sedentary in nature.  The Veteran stated that he that he could not sustain even his sedentary position [at his employer] due to persistent back pain and discomfort.  He reported that he had been treated for back pain during his final years of work, but has no record of such.  The Veteran worked as a handyman after 1999, but discontinued this in 2002 due to back pain, and it never rose to the level of significant or substantial earned income.  She concluded, "I think it is reasonable to assign September 1999 as the start date of the veteran's TDIU period," and that his back pain "in and of itself has completely disabled him from all employment after September 1999."  

A VA back disability benefits questionnaire (DBQ), dated in November 2012, shows that the examiner concluded, " [I]n 1999, or at a minimum within a year or two of his retirement," substantially gainful employment was no longer possible due to his s/c (service-connected) lumbar spine condition.  

A VA general medical DBQ, dated in November 2012, shows that the Veteran reported the following: he had worked for a phone company for about 32 years, until he retired at age 55.  He was working as a communications technician and described his work activity as being a sedentary desk position during the years leading up to his retirement in 1999.  At that time, he became eligible for retirement.  He had "rather bothersome back pain that would interfere with concentration and sitting at times," but he was able to perform his work duties as required up until his retirement.  Then, with regard to retirement, "I got the chance and I took it."  He further speculated that he could not have continued working much longer due to his low back pain.  

The Board finds that the evidence of record is insufficient to show that the Veteran was unable to secure or follow a substantially gainful occupation because of his service-connected disabilities prior to February 22, 2007, such that a referral is warranted for consideration of an extraschedular rating.  

As an initial matter, the Veteran has argued that his service-connected spine disability rendered him unable to maintain gainful employment as of September 1999, and that his symptoms were the cause of his retirement from a phone company at that time.  While he is competent to report the symptoms of his spine disability, Barr v. Nicholson, 21 Vet. App. 303 (2007), nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Furthermore, he is not competent to identify a specific level of disability, or employability, according to the applicable diagnostic codes and regulations.  

The Veteran argues that his service-connected spine disability rendered him unable to maintain gainful employment as of September 1999, and that his symptoms were the cause of his retirement from a phone company at that time.  However, he told the November 2012 VA examiner that he became eligible for retirement in 1999, and that he voluntarily took it.  He said that although he had "rather bothersome back pain that would interfere with concentration and sitting at times," he was able to perform his work duties as required up until his retirement.  

In addition, although the Veteran reported to C.B. that he had received treatment for back symptoms "during his final years of work," there is no medical evidence of treatment for back symptoms between 1986 and 2004, more than than 20 years.  

In such a case, while the absence of any corroborating medical evidence supporting his assertions does not render his statements incredible in and of itself, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of a veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  

In this regard, in response to the RO's September 2005 duty-to-assist letter requesting him to identify all relevant treatment, the Veteran did not identify any treatment for back symptoms prior to 1999.  Rather, he completed two authorizations for release of records (VA Forms 21-4142), which he submitted that same month, in which he indicated that he had received treatment for his spine beginning in, and no earlier than, 1999 from Dr. J.F.  See also report of contact (VA Form 119), dated in October 2005 (in which he asserted treatment for a back condition by Dr. J.F. from 1999 to the present).  However, when Dr. J.F.'s reports were received, they were only dated between 2002 and 2005; they did not show treatment for a back disability.  The Veteran also reported to C.B. that he stopped doing handyman work in 2002.  However, the July 2008 VA PTSD examination report shows that the Veteran's usual occupation was listed as "handyman," and that the Veteran stated, "He enjoys helping people including doing handyman type work."  See also Veteran's summary of income from the Social Security Administration (showing that he earned $2,694 in 2008).  

Finally, the Board notes that, following an increased rating claim for his spine that was adjudicated by the RO in May 1986, the Veteran never filed an increased rating claim for his spine, or a TDIU claim, at any time prior to August 2005, which is about six years after his retirement.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  

The Veteran's spine disability, characterized as herniated nucleus pulposus, L3, L4-L5, has been evaluated as 40 percent disabling since February 1986.  The evidence shows that he underwent surgery for this disability on one occasion, in 1982, with no further surgery.  There were no hospitalizations involving back symptoms after 1985.  The Veteran retired in 1999, after at least 30 years of full-time employment with the same employer.  There is no evidence of treatment for spine symptoms dated between 1986 and 2004, i.e., for 13 years prior to his retirement, and the five years after his retirement.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) (the Board may consider the absence of medical complaints or treatment over prolonged periods).  In this regard, the Veteran has been found not to be credible, and the Court has made it clear that lay evidence concerning  symptoms is competent, regardless of the lack of contemporaneous medical evidence, only if it is credible.  Buchanan, 451 F.3d at 1337.  The Board therefore finds that referral for an extraschedular evaluation is not warranted.  

In reaching this decision, the Board has considered C.B.'s May 2012 opinion.  In her opinion, she acknowledged that there are no records of back treatment between 1986 and 2004, and she appears to have primarily based her conclusions on the Veteran's assertions.  However, he has been found not to be not always accurate in terms of the nature and extent of the problem during that time.

In this regard, it is the Board, not the examiner, that determines credibility.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  This opinion therefore lacks a sufficiently probative underlying medical rationale.  Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (reliance on a Veteran's statements renders a medical opinion not credible if the Board rejects the statements of the Veteran as lacking credibility); Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  Similarly, the November 2012 VA examiner's opinion has been considered, however, it suffers from the same defects as C.B.'s opinion, id., and in fact, it indicates that it was based, in part, upon her opinion.  Therefore, these opinions, which are based upon the Veteran's assertions of the severity of his symptoms, are afforded no probative value.  

In this regard, the Board must again note the fact that the Veteran worked for the phone company for 30 to 32 years, taking a "retirement" package at 55, facts that the Board finds provide evidence against a finding that this case should be sent back for extraschedular consideration for an effective date prior to February 22, 2007 for a total disability rating based on TDIU on an extraschedular consideration.  The facts of this case do not indicate anything that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  The Van Hoose standard is clearly not meet.  In fact, as noted above, it appears an error was made in favor of the Veteran for the rating already assigned.  Remanding this case once again (a case that has been ongoing for years) in light of these facts would only delay the final adjudication of this case for no beneficial purpose for the Veteran.

Simply stated, the facts of this case provide the Board with one conclusion:  Notwithstanding any statement of the Veteran or others to the contrary, the facts of this case supports the finding that the Veteran did not retire as the result of his service connected disabilities.  It is important for the Veteran to understand that he has been given all benefit of the doubt in the assignment of his current awards and their effective dates.  Further deferment of the final decision in this case is unjustified.  

Based on the foregoing, the Board finds that, prior to February 22, 2007, the Veteran was not shown to have met the requirements for a referral for a TDIU pursuant to 38 C.F.R. § 4.16(b), and that prior to February 22, 2007, the preponderance of the evidence is against a referral for a TDIU on an extra-schedular basis.  As there is no other possible basis for an effective date for TDIU prior to February 22, 2007, the claim is denied.  In reaching the decisions in Part I and II, the Board considered the benefit- of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claims, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  However, with regard to the claim for an earlier effective date for a TDIU, a VCAA notice need not be provided, because the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

With regard to the claim for an increased rating for PTSD, the appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in April and October of 2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  These letters addressed all notice elements.  Nothing more was required.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records.  The Veteran has been afforded examinations.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

ORDER

A rating in excess of 50 percent for service-connected PTSD is denied.

Entitlement to an effective date earlier than February 22, 2007, for the award of entitlement to a TDIU is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


